Citation Nr: 1137470	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee arthritis. 

2.  Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from January 1980 to January 1983 with additional service in the Army Reserve until retirement in January 2000.   

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in September 2011.  A transcript of the hearing is associated with the claims file. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Army as a radio operator and chemical operations specialist with at least one multiyear tour of duty in Germany.  He contends that his bilateral knee arthritis first manifested from exposure to cold weather in service.  

Service treatment records for the Veteran's two periods of active duty have not been recovered despite multiple unsuccessful searches at the National Personnel Records Center (NRPC) and at the Veteran's last Reserve duty station.  However, physical examinations performed during Reserve service in March 1985, June 1989, and September 1998 are silent for any reports by the Veteran of knee symptoms or residuals of cold weather injury or observations by the examining physician of any knee abnormalities. 

When a veteran's medical records are lost the Board has a heightened duty to assist the claimant in developing the claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Although treatment records of retired Reserve personnel with sufficient active duty service to qualify for VA benefits are generally held at NRPC, records for retired Reserve members who did not have sufficient active duty service are held at the U.S. Army Human Resources Command in St. Louis,  MO.  In this case, the Veteran did  have sufficient active duty service, but it is possible that the Veteran's records were sent to the alternate location.  Because VA has a heightened duty to assist when records are lost, a request to the Army Human Resources Command is necessary to fulfill the duty to assist.  

Private treatment records from 1995 to 2004 from two physicians are silent for any knee symptoms or abnormalities.  The Veteran reported to VA examiners that he worked since active service as a welder in a steel mill.  The earliest notation in clinical records of a report by the Veteran of knee discomfort was by a VA primary care physician in August 2005.   In March 2006, VA X-rays showed mild degenerative changes in the left knee.  In June 2006, follow-up orthopedic examiners diagnosed bilateral osteoarthritis with a ligament abnormality of the left knee causing instability.  The VA records through March 2009 showed continued treatment including injections and physical therapy for bilateral knee arthritis.  The Veteran also experiences pain and swelling of the knees and lower legs, diagnosed in February 2008 as small fiber neuropathy associated with diabetes.  

In a January 2008 statement, a fellow soldier identified himself as the Veteran's retired platoon sergeant in the Veteran's Army Reserve artillery unit.  The sergeant noted that he observed the Veteran having difficulty moving around while on field exercises, taking aspirin in the morning, and wearing knee pads during physical training.  The sergeant did not provide any dates for his observations.

In an undated memorandum, the RO noted that the sergeant's active duty records and VA claims file were obtained.  The RO noted that the sergeant's active service preceded the Veteran's service, that he was not in the unit cited while on active duty, that there was no indication of retirement, and that he had not been promoted to a grade sufficiently senior to be a platoon sergeant.  The RO did not consider that the sergeant referred to observations during Army Reserve service.   

In a July 2008 notice of disagreement, the Veteran noted that his bilateral knee arthritis first manifested and was treated while he was serving with an armored unit in Germany in 1982.  

In a September 2011 Board hearing, the Veteran stated that he participated in many field exercises in cold weather in Germany.  He stated that while on active duty, he underwent X-rays, diagnosed with bilateral knee arthritis, and prescribed a surface ointment for pain.   

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Board concludes that the Veteran's reports of exposure to cold weather are credible because they are consistent with the nature and circumstances of his active duty service in field units in Germany.  The credibility of his reports of a diagnosis of bilateral knee arthritis in service remain for consideration in view of many years of satisfactory Reserve service with no record of chronic knee symptoms on physical examinations but with lay evidence by the platoon sergeant of some mobility limitations.  Nevertheless, the Board has a heightened duty to develop the claims.   As there is credible lay evidence of cold weather exposure, a current diagnosis of bilateral knee arthritis, and the Veteran's contention of a relationship to events in active service, the low threshold has been met and a VA examination and opinion on the etiology of the disorders are necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment since March 2009.  Associate any records received with the claims file. 

2.  Request from the U.S. Army Human Resources Command, Attn: AHRC-CIS-PV, 1 Reserve Way, St. Louis, NOVEMBER 63132-5200, all available active duty and Reserve service treatment records for the Veteran.  Associate any records received with the claims file.  

3.  Schedule the Veteran for a VA orthopedic examination of his right and left knees.  Request that the examiner review the claims file including the Army Reserve examination reports, VA outpatient records, and the Veteran's Board hearing testimony.  The examiner should assume that the Veteran was exposed to cold weather in service.  Request that the examiner perform a clinical assessment of the Veteran's symptoms including any appropriate imaging studies of both knees and provide an opinion whether any current degenerative changes or other knee deficits are at least as likely as not (50 percent possibility or greater) related to exposure to cold weather in 1982 or any other aspect of service.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for bilateral knee arthritis.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

